Case 2:21-mc-00003-JLB-NPM Document 13 Filed 03/08/21 Page 1 of 3 PageID 103




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

LINCOLN SQUARE CAPITAL
MANAGEMENT, LLC,

             Plaintiff,

v.                                                    Case No. 2:21-mc-3-JLB-NPM

MEGHAN R. RIZZO,

             Defendant.


                                      ORDER

      Before the Court is the Motion for Continuing Writ of Garnishment Against

Salary and Wages (Doc. 12). Lincoln Square Capital Management, LLC requests the

Court direct the Clerk to issue a continuing writ of garnishment on EXP Realty,

LLC. (Id., p. 1).

      On October 24, 2017, the United States District Court for the Southern District

of New York entered a Default Judgment against Defendant Meghan R. Rizzo in the

amount of $85,952.00. (Doc. 1, p. 2). Plaintiff represents Defendant now resides in

this District. Plaintiff also represents the Judgment remains outstanding and Plaintiff

believes EXP Realty, LLC is currently providing salary and wages to Defendant,

may be indebted to Defendant, or has tangible or intangible personal property of

Defendant in its possession or control. (Doc. 12, p. 2).
Case 2:21-mc-00003-JLB-NPM Document 13 Filed 03/08/21 Page 2 of 3 PageID 104




      Rule 69(a)(1), Federal Rules of Civil Procedure, provides:

             A money judgment is enforced by a writ of execution, unless
             the court directs otherwise. The procedure on execution—and
             in proceedings supplementary to and in aid of judgment or
             execution—must accord with the procedure of the state where
             the court is located, but a federal statute governs to the extent
             it applies.

Fed. R. Civ. P. 69(a)(1); see also Fed. R. Civ. P. 64. Because this district is in the

State of Florida, Florida law applies in executing on the judgment and in garnishment

proceedings. Florida law provides that “[e]very person or entity who has sued to

recover a debt or has recovered judgment in any court against any person or entity

has a right to a writ of garnishment . . . .” Fla. Stat. § 77.01. To obtain a continuing

writ of garnishment against salary or wages, a party must comply with Florida

Statute Section 77.0305, which provides, “a court shall issue a continuing writ of

garnishment to the judgment debtor’s employer” until the judgment is satisfied or

until otherwise provided by court order.

      Here, Plaintiff requests that the Court direct the Clerk of Court to issue a

continuing writ of garnishment. The Court finds that Plaintiff has complied with both

the Federal Rules of Civil Procedure and the Florida Statutes and therefore directs

the Clerk of Court to issue the continuing writ of garnishment attached to the Motion.

      Under Florida Statute Section 77.041(2), Plaintiff must mail a copy of the

continuing writ of garnishment, a copy of the motion for continuing writ of

garnishment, and because Defendant is an individual, the “Notice to Defendant” to

                                            2
Case 2:21-mc-00003-JLB-NPM Document 13 Filed 03/08/21 Page 3 of 3 PageID 105




Defendant’s last known address within five business days after the writ is issued or

three business days after the writ is served on garnishee, whichever is later. If the

documents are returned as undeliverable or if the last known address is

undiscoverable, then Plaintiff must mail the documents to Defendant at Defendant’s

last place of employment. Id. Plaintiff must then file a certificate of such service. Id.

Further, if the garnishee fails to answer, then upon motion, the garnishee may be

subject to default and final judgment in the amount of Plaintiff’s claim with interest

and costs. Fla. Stat. § 77.081.

      Accordingly, the Court grants the Motion for Continuing Writ of

Garnishment Against Salary and Wages (Doc. 12). The Court directs the Clerk of

Court to issue the continuing writ of garnishment attached to this Motion.

      DONE and ORDERED in Fort Myers, Florida on March 8, 2021.




                                           3
